PER CURIAM.
The appellant appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. For the reasons discussed below, we reverse and remand the denial of ground one for further proceed*462ings. We affirm the denial of the appellant’s remaining claims without discussion.
In ground one, the appellant asserts that counsel was ineffective for failing to object to his convictions for both burglary with an assault and home invasion robbery on double jeopardy grounds. This Court has held that “[bjurglary of a dwelling with an assault or battery is subsumed by home-invasion robbery, such that convictions of both offenses arising from a single criminal episode violate the principles of double jeopardy.” Davis v. State, 74 So.3d 1096 (Fla. 1st DCA 2011). Thus, if the convictions arose from a single episode and from a single uninvited entry into the victim’s home, the dual convictions are improper. Id. The record before this Court does not include any attachments refuting the appellant’s claim. Thus, we reverse and remand the denial of ground one for the trial court to attach portions of the record refuting appellant’s allegations or to grant relief.
AFFIRMED in part, REVERSED and REMANDED in part for further proceedings consistent with this opinion.
LEWIS, C.J., THOMAS and OSTERHAUS, JJ., concur.